FII.ED

UNITED STATES DIS'I`RICT COURT

FOR THE DISTRICT OF COI_.Ul\/IBIA APR 2 3 ZU||;

C|erk, U.S. D|stric:t & Bankruptcy

) Courts forma Distnct of columbia
Chase Carmen Hunter, )
)
Plaintiff, )
)

v. ) Civil Action No. /¥"  7
)
Barack Hussein Obama, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed informa pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii) (requiring dismissal ofa case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff sues President Baracl< Obama "in his official capacity as President of the United
States of America." Cornpl. Caption. She seeks declaratory and injunctive relief of a general
nature. See, e.g., Compl. jl 85 (requesting a temporary restraining order "that immediately
enjoins every person and every entity from further violations of the law . . . .").

Plaintiff is a Virginia resident; she claims to be "a licensed insurance agent who is
licensed to transact insurance in about forty-seven . . . states." Cornpl. 11 3. Plaintiff alleges that
she "is a victim of federal crimes as set forth [in the complaint]," id. 1|26, but the alleged criminal
acts appear to stem from state regulators’ preventing her from ‘toffering a specific insurance

product to the United States consumers," narnely, "liability insurance for people who own dogs.”

1

Ia'. 1| 7; see z`d. W 8-17. Plaintiff also seems to fault the courts, including the U.S. Supreme

Court, for allegedly denying her the right to seek redress. See id. 1 18.

Othez' than asserting that the President "is directed by the United States Constitution t0,
infer alfa, ‘tal510 U.S. 471, 475 (1994) (explaining that without a
specific waiver, the federal government and its agencies are protected from suit by the doctrine
of sovereign immunity); Roum v. Bush, 461 F. Supp. 2d 40, 45 (D.D.C. 2006) {"ln plain English,
sovereign immunity means that citizens . . . cannot sue the federal government, agencies of the
federal government, or employees of the federal government for acts they perform in their
official capacities, unless the federal government has expressly agreed to be sued."). l~lence, this

case will be dismissed A separate Order accompanies this Memorandum Opinion.

 

Date: April ix , 2014 , nited Stat s Dist ict Judge